Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 6/14/2019. Claims 1-20 are pending in the case. Claims 1, 10, and 16 are written in independent form.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claim 1,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted in the claim method (claims 1-9),  apparatus (claims 10-15), and non-transitory computer readable 
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of obtaining a text set, capturing subtext string, determining same subtext strings across different texts, performing text deduplication to obtain a deduplicated text set, and obtaining the resultant deduplicated text set, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations include:
a text deduplication method, applied to a computing device, comprising:
obtaining, by the computing device, a text set, the text set comprising a plurality of to-be-deduplicated texts; (data gathering step for performing a mental process)
capturing, by the computing device for each to-be-deduplicated text, a corresponding subtext string from the to-be-deduplicated text; (mental process by reading certain strings of the text set)
determining, by the computing device in the text set, to-be-deduplicated texts having a same subtext string, to obtain text subsets, wherein each subtext string corresponds to a text subset, and each text subset includes one or more to-be-deduplicated texts that have the corresponding subtext string; (mental process of 
performing text deduplication processing on the text subset corresponding to each subtext string, to obtain a deduplicated text set corresponding to each subtext string; and (mental process of evaluating and judging by reducing the text set so that no duplicates exist within the set)
obtaining, by the computing device according to the deduplicated text set corresponding to each subtext string, a result text set of the text set after the deduplication. (mental process of accessing the obtaining of text that does not have any duplicates)

Step 2A Prong Two (No)
The additional elements are directed to the use of a processor and memory storing machine readable instructions executable by the processor (Claims 1, 10, and 16). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to the use of a processor and memory storing machine readable instructions executable by the processor, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature Pimentel et al., "Redblock: a tool for online deduplication on large datasets", hereinafter referred to as Pimentel.


Regarding Claim 1:
Pimentel teaches a text deduplication method, applied to a computing device, and comprising:
obtaining, by the computing device, a text set, the text set comprising a plurality of to-be-deduplicated texts;
Pimentel teaches “consolidating different sources of data into a single repository” and obtaining entities, such as records, documents or texts, in databases for data deduplication of the consolidated data (Section 1 – Paragraph 1).
capturing, by the computing device for each to-be-deduplicated text, a corresponding subtext string from the to-be-deduplicated text;
Pimentel teaches using an inverted index to capture subtext strings from the records in the collection of records (Section 2.1 - Paragraph 5)
determining, by the computing device in the text set, to-be-deduplicated texts having a same subtext string, to obtain text subsets, wherein each subtext string corresponds to a text subset, and each text subset includes one or more to-be-deduplicated texts that have the corresponding subtext string;
Pimentel teaches building “pairs (for example, a combination of two records with some change to be a matching) based on the set of words presented in the dataset” (Section 3.5 – Paragraph 1). Therefore, Pimentel teaches determining records to be deduplicated that have the same word(s) corresponding to one or more records.
performing text deduplication processing on the text subset corresponding to each subtext string, to obtain a deduplicated text set corresponding to each subtext string; and
Pimentel teaches using the candidate pairs, generated by comparing subtext strings using an inverted index approach, to perform data deduplication on the records (Section 1 Paragraphs 4-5) .
obtaining, by the computing device according to the deduplicated text set corresponding to each subtext string, a result text set of the text set after the deduplication.
Pimentel teaches “Redis produces the inverted index in real time, avoiding…preprocessing” (Section 4 Paragraph 4) and performing “real-time data deduplication, using a distributed platform for online processing combined with an Inverted Index” in a continuous data flow environment (Abstract).  Therefore, Pimentel teaches each time a record is processed and compared to the existing records, a new up to date deduplicated inverted index is obtained for comparing the next record.

Regarding Claim 2:
Pimentel further teaches:
wherein the capturing, for each to-be-deduplicated text, a corresponding subtext string form the to-be-deduplicated text comprises:
capturing, for each to-be-deduplicated text, one or more subtext strings from the to-be-deduplicated text, to obtain a text string set corresponding to the to-be-deduplicated text; and
Pimentel teaches capturing the one or more words from each record to obtain an inverted index structure corresponding to the records to be deduplicated (Section 3.4 Paragraph 1).
the determining, in the text set, to-be-deduplicated texts having a same subtext string, to obtain text subsets comprises:
establishing, for each to-be-deduplicated text, an inverted index between the to-be-deduplicated text and each of the one or more subtext strings set corresponding to the to-be-deduplicated text; and
Pimentel teaches establishing an inverted index between the records and “the data produced by Split sentence bolt” that parses terms in the records and reflecting the terms in the records in the inverted index (Section 3.4 Paragraph 1).
determining, based on the inverted index, the to-be-deduplicated texts having the same subtext string in the text set, to obtain the text subset corresponding to each subtext string.
Pimentel teaches using the inverted index to build “pairs (for example, a combination of two records with some change to be a matching) based on the set of words presented in the dataset” (Section 3.5 – Paragraph 1). Therefore, Pimentel teaches determining records to be deduplicated that have the same word(s) corresponding to one or more records using the inverted index.

Regarding Claim 3:
Pimentel further teaches:
wherein the establishing, for each to-be-deduplicated text, an inverted index between the to-be-deduplicated text and the one or more subtext strings in the text string set corresponding to the to-be-deduplicated text comprises:
using, for each to-be-deduplicated text, the one or more subtext strings in the text string set corresponding to the to-be-deduplicated text as one or more index keywords;
Pimentel teaches “each record attribute value is looking for in the inverted index structure if the value I already presented then only the record ID is attached to the IDs list. However, if the value is missing in the index structure a new entry is created.” (Section 3.4 Paragraphs 1-2)
using the to-be-deduplicated text as an index object corresponding to the one or more index keywords; and
Pimentel teaches using the record ID as an index object corresponding to words in the inverted index associated with the records (Section 3.4 Paragraphs 1-2).
combining each of the one or more index keywords and the index object corresponding to the index keyword into a corresponding index pair, to obtain the inverted index between the to-be-deduplicated text and each of the one or more subtext strings in the text string set corresponding to the to-be-deduplicated text; and
Pimentel teaches combining the data produced by the Split sentence bolt and the record ID to obtain an inverted index between the to-be-deduplicated record and the data words corresponding to the record (Section 3.4 Paragraphs 1-2).
the determining, based on the inverted index, the to-be-deduplicated texts having the same subtext string in the text set, to obtain the text subset corresponding to each subtext string comprises:
determining index objects corresponding to the same index keyword based on index pairs obtained from the to-be-deduplicated texts, to obtain an object set corresponding to each index keyword as the text subset corresponding to each subtext string.
Pimentel teaches using the inverted index to build “pairs (for example, a combination of two records with some change to be a matching) based on the set of words presented in the dataset” (Section 3.5 – Paragraph 1). Therefore, Pimentel teaches determining records to be deduplicated that have the same word(s) corresponding to one or more records using the inverted index. Pimentel further teaches, through an example, generating object sets corresponding to index keywords using a pair generator (Section 3.5 Paragraph 2).

Regarding Claim 4:
Pimentel further teaches:
wherein the performing text deduplication processing on the text subset corresponding to each subtext string, to obtain a deduplicated text set corresponding to each subtext string comprises:
selecting, for each subtext string, one to-be-deduplicated text from the text subset corresponding to the subtext string as a seed text, and adding the seed text to an empty deduplication result set;
Pimentel teaches having an inverted index already created for at least a one to-be-deduplicated record and selecting a “first record” to be traversed, processed, and compared to the record(s) already in the inverted index (Sections 3.3 – 3.4).  Therefore, Pimentel teaches the first record processed to create the base of the inverted index as the seed record for the inverted index upon which all future records will be compared.
traversing the to-be-deduplicated texts in the text subset, and determining whether a currently traversed to-be-deduplicated text and a text in the deduplication result set are similar texts;
Pimentel teaches selecting a “first record” to be traversed, processed, and compared to the record(s) already in the inverted index (Section 3.3 – 3.4).  Pimentel further teaches using the classification model “to identify pairs as duplicates or non-duplicates” for the deduplication process. (Section 3.8) where the “online data deduplication aims to identify records that represent the same purpose on a continuous data flow environment” (Abstract).  Therefore, Pimentel teaches traversing one record at a time in a continuous data flow environment and comparing each record against the inverted index of records to identify records that represent the same purpose.
adding the currently traversed to-be-deduplicated text to the deduplication result set if the currently traversed to-be-deduplicated text and the text in the deduplication result set are not similar texts, and continuing traversing a next to-be-deduplicated text in the text subset;
Pimentel teaches “each record attribute value is looking for in the inverted index structure if the value is already presented then only the record ID is attached to the IDs list. However, if the value is missing in the index structure a new entry is created.” (Section 3.4 Paragraphs 1-2) thereby teaching adding the currently traversed record to the inverted index if the record and the record(s) in the inverted index are not similar records. Pimentel further teaches “online data deduplication aims to identify records that represent the same purpose on a continuous data flow environment” (Abstract) thereby teaching continuing traversing a next record in the continuous data flow environment when finishing traversing and processing the current record for deduplication.

traversing the next to-be-deduplicated text in the text subset if the currently traversed to-be-deduplicated text and the text in the deduplication result set are similar texts; and
Pimentel teaches selecting a “first record” to be traversed, processed, and compared to the record(s) already in the inverted index (Section 3.3 – 3.4).  Pimentel further teaches using the classification model “to identify pairs as duplicates or non-duplicates” for the deduplication process. (Section 3.8) where the “online data deduplication aims to identify records that represent the same purpose on a continuous data flow environment” (Abstract).  Therefore, Pimentel teaches traversing one record at a time, and thus a next record after the first record, in a continuous data flow environment and comparing each record against the inverted index of records to identify records that represent the same purpose.
using, when all the texts in the text subset are traversed, the deduplication result set as the deduplicated text set corresponding to the subtext string.
Pimentel teaches using the updated inverted index as the deduplication result set for the deduplicated set of records (Sections 3.3 – 3.4)

Regarding Claim 5:
Pimentel further teaches:
wherein the determining whether a currently traversed to-be-deduplicated text and the text in the deduplication result set are similar texts comprises:
obtaining a similarity parameter between the currently traversed to-be-deduplicated text and the text in the deduplication result set; and
Pimentel teaches “computing a similarity of each pair received by the Bolt Pair Generator measuring the degree of similarity of each attribute based on a similarity function” (Section 3.6).
determining, according to the similarity parameter, whether the currently traversed to-be-deduplicated text and the text in the deduplication result set are similar texts.
Pimentel teaches “computing a similarity of each pair received by the Bolt Pair Generator measuring the degree of similarity of each attribute based on a similarity function” (Section 3.6) thereby teaching using the measured degree of similarity to determine whether a currently processed record is a duplicate of a record in the  inverted index.

Regarding Claim 6:
Pimentel further teaches:
wherein the obtaining a similarity parameter between the currently traversed to-be-deduplicated text and the text in the deduplication result set comprises:
respectively performing word-group segmentation processing on the currently traversed to-be-deduplicated text and the text in the deduplication result set, to obtain a first word group set corresponding to the currently traversed to-be-deduplicated text and a second word group set corresponding to the text in the deduplication result set; and
Pimentel teaches “the Pair Generator bolt (4) builds pairs…based on the set of words presented in the data set stored by the Bolt WordIndex Save” where “all records sharing a common word must be compared to check if they represent a duplicate” (Section 3.5) thereby teaching word-group segmentation to obtain multiple word group sets for comparing the record being processed in the continuous data flow environment (Abstract) with the record(s) in the inverted index.
obtaining the similarity parameter between the currently traversed to-be-deduplicated text and the text in the deduplication result set according to the first word group set and the second word group set.
Pimentel teaches “computing a similarity of each pair received by the Bolt Pair Generator measuring the degree of similarity of each attribute based on a similarity function” (Section 3.6) thereby teaching obtaining the similarity parameter between the currently reviewed record and the inverted index representing the already deduplicated records according to the parsed words for the candidate record and the word set for the inverted index.

Regarding Claim 7:
Pimentel further teaches:
wherein the performing text deduplication processing on the text subset corresponding to each subtext string, to obtain a deduplicated text set corresponding to each subtext string comprises:
respectively allocating the text subsets to a plurality of devices, so that each device receives at least one of the text subsets and performs text deduplication processing on the received text subset; and
Pimentel teaches with respect to Figure 5 on page 9, “we can observe that the bolt that produces more tuples (pair generator) are the one that is taking more time to perform its task” and “increasing the parallelism on this bolts may increase time performance” (Section 5.3 Paragraph 4).  Therefore, Pimentel teaches allocating record text to a plurality of devices for deduplication processing in a parallel processing format.
receiving deduplicated text sets returned by the plurality of devices, to obtain the deduplicated text set corresponding to each subtext string.
Pimentel teaches with respect to Figure 5 on page 9, “we can observe that the bolt that produces more tuples (pair generator) are the one that is taking more time to perform its task” and “increasing the parallelism on this bolts may increase time performance” (Section 5.3 Paragraph 4).  Therefore, Pimentel teaches allocating record text to a plurality of devices for deduplication processing in a parallel processing format.
Pimentel further teaches the results of the bolt being passed on to a next bolt for processing (Figure 5) thereby teaching receiving the processing results from a bolt returned from the parallel processing devices to obtain the deduplicated set of records.

Regarding Claim 8:
Pimentel further teaches:
wherein the capturing, for each to-be-deduplicated text, a corresponding subtext string from the to-be-deduplicated text comprises:
obtaining a capture length of the subtext string; and
Pimentel teaches a blocking method with a sliding window of a determined fixed size, such as the example size of three (Section 2.1 Second Paragraph).
capturing, for each to-be-deduplicated text, one or more subtext strings from the to-be-deduplicated text with a sliding window according to the capture length.
Pimentel teaches a blocking method with a sliding window of a determined fixed size, such as the example size of three (Section 2.1 Second Paragraph) thereby teaching using the sliding window to produce blocks containing records based on the sliding window size.

Regarding Claim 9:
Pimentel further teaches:
wherein the capturing multiple subtext strings from the to-be-deduplicated text comprises:
capturing the one or more subtext strings from the to-be-deduplicated text with the sliding window according to the capture length when a length of the to-be-deduplicated text is greater than or equal to the capture length, wherein lengths of the subtext strings are equal to the capture length; and
Pimentel teaches a blocking method with a sliding window of a determined fixed size, such as the example size of three (Section 2.1 Second Paragraph). Therefore, Pimentel teaches capturing text strings from the records according to the size of the sliding window. It is further noted that a sliding window is a window formed over some part of data for capturing portions of the data.  Therefore, when a length is larger than the size of the sliding window, it would only capture a portion up to the set size of the sliding window, and when the length is under the size of the sliding window, it would capture the portion at the length less than the size of the sliding window.
using the to-be-deduplicated text as the subtext string when a length of the to-be-deduplicated test is less than the capture length.
Pimentel teaches a blocking method with a sliding window of a determined fixed size, such as the example size of three (Section 2.1 Second Paragraph). Therefore, Pimentel teaches capturing text strings from the records according to the size of the sliding window. It is further noted that a sliding window is a window formed over some part of data for capturing portions of the data.  Therefore, when a length is larger than the size of the sliding window, it would only capture a portion up to the set size of the sliding window, and when the length is under the size of the sliding window, it would capture the portion at the length less than the size of the sliding window.

Regarding Claim 10:
Some of the limitations herein are the same as some or all of the limitations of Claim 1.

Pimentel further teaches:
a processor and a memory connected to the processor, the memory storing a machine readable instruction executable to the processor, and the processor executing the machine readable instruction.
Pimentel teaches a computer system for transforming and processing data through applications run in the computer system (Section 2.2)

Regarding Claim 11:
All of the limitations herein are the same as some or all of the limitations of Claim 2.

Regarding Claim 12:
All of the limitations herein are the same as some or all of the limitations of Claim 3.

Regarding Claim 13:
All of the limitations herein are the same as some or all of the limitations of Claim 4.

Regarding Claim 14:
All of the limitations herein are the same as some or all of the limitations of Claim 5.

Regarding Claim 15:
All of the limitations herein are the same as some or all of the limitations of Claim 7.

Regarding Claim 16:
All of the limitations herein are the same as some or all of the limitations of Claim 1.

Regarding Claim 17:
All of the limitations herein are the same as some or all of the limitations of Claim 2.

Regarding Claim 18:
All of the limitations herein are the same as some or all of the limitations of Claim 3.

Regarding Claim 19:
All of the limitations herein are the same as some or all of the limitations of Claim 4.

Regarding Claim 20:
All of the limitations herein are the same as some or all of the limitations of Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bess et al. (U.S. Pre-Grant Publication No. 2014/0244300) teaches using inverted indices for maintaining a master patient index database and deduplicating each individual’s legacy healthcare records.
Gollapudi (U.S. Pre-Grant Publication No. 2007/0005589) teaches automatically classifying documents in a collection into clusters based on the similarities between documents, automatically classifying new documents into the right clusters, and comparing two documents, in which a fingerprint or sketch of each document is computed.
Gomes et al. (U.S. Patent No. 6,615,209) teaches an improved duplicate detection technique that uses query-relevant information to limit the portion(s) of documents to be compared for similarity is described.  Before comparing two documents for similarity, the content of these documents may be condensed based on the query.  In one embodiment, query-relevant information or text (also referred to as "snippets") is extracted from the documents and only the extracted snippets, rather than the entire documents, are compared for purposes of determining similarity.
Tong (U.S. Patent No. 7,734,627) teaches detecting similar or near duplicate occurrences of a document.  The similarity detector determines similarity of documents by characterizing the documents as clusters each made up of a set of term entries, such as pairs of terms.  A pair of terms, for example, indicates that the first term of the pair occurs before the second term of the pair in the underlying document.  Another document that has a threshold level of term entries in common with a cluster is considered similar to the document characterized by the cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        2/12/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154